Order unanimously affirmed on the law and in the exercise of discretion, with $20 costs and disbursements payable out of the estate to all parties filing briefs. In affirming the order, we call attention to the scope of the .examination permitted under item 9, which may well encompass relevant matter otherwise seemingly excluded by the examination of items 5 to 8. That item provides for an examination into all the relevant facts and circumstances relating to the issues raised by each objection. In that respect it conforms to the practice adopted in the Supreme Court for examinations before trial and obviates the need for the items stricken by the Surrogate. Concur.— Botein, P. J., Breitel, M. M. Prank, Valente and McNally, JJ.